Case 2:19-cr-00142-SPC-MRM Document 64 Filed 06/02/20 Page 1 of 1 PageID 268



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                    CASE NO.: 2:19-cr-142-FtM-38MRM

ELIGIO CARDET


                                          ORDER1

       Before the Court on Defendant’s Seventh Supplemental Filing Pursuant to Court’s

Order and Request for Release of Passports. (Doc. 63). Defendant seeks to have the

Clerk release his passports to enable his deployment with the United States Army. In

accordance with the Court last Order (Doc. 61), the request is granted.

       Accordingly, it is now

       ORDERED:

       1. Plaintiff’s Request for Release of Passports (Doc. 63) is GRANTED.

       2. The Clerk is DIRECTED to release Defendant’s passports to him.

       DONE AND ORDERED in Fort Myers, Florida on this 2nd day of June 2020.




Copies: Counsel of Record




1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide. The Court is also not responsible for a
hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
